               IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS
                        HOUSTON DIVISION

GEORGE E. MCFARLAND,                   §
             Petitioner,               §
                                       §
v.                                     §         No. H-05-3916
                                       §
LORIE DAVIS,                           §        ***CAPITAL CASE***
Director, Texas Department             §
of Criminal Justice,                   §
Correctional Institutions Division,    §
                  Respondent.          §

       RESPONDENT DAVIS’S RESPONSE IN OPPOSITION TO
     PETITIONER’S MOTION TO ALTER OR AMEND JUDGMENT

      Petitioner George E. McFarland is a death-sentenced Texas inmate who

sought federal habeas relief but was unsuccessful. See generally ECF 21, 22.

Presently before the Court is McFarland’s motion to alter or amend this Court’s

denial of relief. ECF 24. The Director opposes and respectfully requests denial

of the motion to alter or amend.

            PROCEDURAL AND FACTUAL BACKGROUND

      McFarland was indicted, convicted, and sentenced to death in the 262nd

Judicial District Court of Harris County, Texas, for the November 15, 1991

capital murder of Kenneth Kwan during the course of committing or

attempting to commit the offense of aggravated robbery. ECF 7-28 at 6–10. The

Texas Court of Criminal Appeals (TCCA) affirmed McFarland’s conviction and

sentence on direct appeal in an en banc published opinion. McFarland v. State,
928 S.W.2d 482 (Tex. Crim. App. 1996). McFarland’s petition for writ of

certiorari was then denied by the United States Supreme Court on February

18, 1997. McFarland v. Texas, 519 U.S. 1119 (1997).

       On May 21, 1997, McFarland filed his initial state application for writ of

habeas corpus in the trial court alleging twenty-three separate grounds for

relief, and then subsequently filed an amended petition on August 19, 1997,

alleging an additional seven grounds for relief. See ECF 7-10–7-15; 7-19–7-21;

7-61–7-64. After an evidentiary hearing on August 15, 2003, the trial court

entered findings of fact and conclusions of law (FFCL) on June 8, 2004

recommending that relief be denied on all of McFarland’s claims. ECF 7-25 at

13–41; ECF 7-26 at 2–19. In an order dated November 17, 2004, the TCCA set

for submission McFarland’s allegations of ineffective assistance of trial counsel

(IATC) and ordered the parties to submit additional briefing those issues. ECF

7-8 at 8, 12–13. With regard to the remaining allegations in McFarland’s

petition, the court adopted the trial court’s findings and conclusions and denied

relief. Id.

       McFarland submitted his brief to the TCCA on December 20, 2004, to

which the State responded on January 21, 2005. ECF 7 at 5; ECF 7-7 at 2. On

May 18, 2005, after receiving briefing from both parties, the TCCA issued its

published opinion denying habeas relief on McFarland’s IATC claims as well.

Ex Parte McFarland, 163 S.W.3d 743 (Tex. Crim. App. 2005).


                                        2
      Pursuant to 28 U.S.C. §§ 2241 and 2254, in six claims, McFarland

challenged the validity of his conviction and sentence in this Court. See

generally ECF 1. Specifically, McFarland raised in his petition the following

claims for federal habeas relief:

      1.    He was deprived of his Sixth Amendment right to counsel in
            violation of U.S. v. Cronic due to counsel sleeping during the
            trial. 466 U.S. 648 (1984);

      2.    His counsel’s performance fell below an objective standard of
            reasonableness and prejudiced his defense in violation of
            Strickland v. Washington. 466 U.S. 668 (1984);

      3.    The State failed to disclose exculpatory evidence in violation
            of Brady v. Maryland. 373 U.S. 83 (1963);

      4.    The line-up in which Carolyn Bartie identified McFarland
            violated his Sixth Amendment right to counsel;

      5.    His constitutional rights were violated by the jury
            instructions submitted during the punishment phase of
            trial; and

      6.    His Eighth and Fourteenth Amendment rights were violated
            by the admission of evidence of unadjudicated extraneous
            offenses during the punishment phase of trial.

      On April 2, 2019, this Court entered an order denying McFarland’s

petition. ECF 21. McFarland has now filed his motion to alter or amend

judgment under Federal Rules of Civil Procedure 59(e). ECF 24. The Director

files this response in opposition to said motion.




                                        3
                                ARGUMENT

I.    The General Standard Governing Post-Judgment Alteration and
      Amendment.

      Alteration or amendment of final judgment is potentially appropriate

only under a limited set of circumstances: (1) where the movant relies on an

intervening change in the controlling law; (2) where the movant presents newly

discovered evidence that was not previously available; or (3) where the movant

clearly establishes a manifest error of law or fact. Schiller v. Physicians Res.

Grp., Inc., 342 F.3d 563, 567–68 (5th Cir. 2003). “Reconsideration of a

judgment after its entry is an extraordinary remedy that should be used

sparingly.” Templet v. HydroChem, Inc., 367 F.3d 473, 479 (5th Cir. 2004). As

such, a motion to alter or amend “is not the proper vehicle for rehashing

evidence, legal theories, or arguments that could have been offered or raised

before entry of judgment.” Id. Indeed, these standards “favor the denial of

motions to alter or amend a judgment.” S. Constructors Grp., Inc., v.

Dynalectric Co., 2 F.3d 606, 611 (5th Cir. 1993).

      “Motions [under Rule 59] for a new trial or to alter or amend a judgment

must clearly establish either a manifest error of law or must present newly

discovered evidence.” Simon v. United States, 891 F.2d 1154, 1159 (5th Cir.

1990). Such “motions cannot be used to raise arguments which could, and




                                       4
should, have been made before judgment issued. Moreover, they cannot be used

to argue a case under a new legal theory.” Id.

      A Rule 59(e) motion “‘calls into question the correctness of the

judgment.’” Templet v. Hydrochem Inc., 367 F.3d 473, 478 (5th Cir. 2004)

(quoting In re Transtexas Gas Corp., 303 F.3d 571, 581 (5th Cir. 2002)).

However, “[r]econsideration of a judgment after its entry is an extraordinary

remedy that should be used sparingly.” Id. at 479. Thus, it is “not the proper

vehicle for rehashing evidence, legal theories, or arguments that could have

been offered or raised before the entry of judgment.” Id. at 479 (citing Simon,

891 F.2d at 1159). “[A] party’s failure to present his strongest case in the first

instance does not entitle him to a second chance in the form of a motion to

amend.” Paramount Pictures Corp. v. Video Broad. Sys., Inc., No. 89-1412-C,

1989 WL 159369, at *1 (D. Kan. Dec. 15, 1989) (citing United States v. Carolina

E. Chem. Co., Inc., 639 F. Supp. 1420, 1423 (D. S.C. 1986)). Indeed, the Fifth

Circuit recognizes that Rule 59(e) “favor[s] the denial of motions to alter or

amend a judgment.” S. Constructors Grp., Inc. v. Boudreaux, 2 F.3d 606, 611

(5th Cir. 1993).

II.   McFarland’s Request for the Court to Alter Its Judgment Should
      Be Rejected.

      McFarland’s Rule 59(e) motion “focuses on claims affected by Burks’s




                                        5
testimony.” 1 ECF 24 at 1 n.1. In doing so, McFarland takes issue with this

Court’s interpretation of what qualifies as a determination on the merits in

state court under 28 U.S.C. § 2254(d). Specifically, McFarland challenges this

Court’s consideration of the two affidavits executed by Burks in 2003; and

therefore, its deference to the state court’s decision in this case. McFarland

argues that because he was not allowed to be heard on the affidavits submitted

by the State with its proposed FFCL, the ultimate decision by the TCCA should

not be considered a merits adjudication because the fact-finding procedure was

inadequate. ECF 24 at 12–14.

      In order to be successful on a Rule 59(e) motion, McFarland must show

an intervening change of controlling law, the availability of new evidence, or

the need to correct a clear error or to prevent manifest injustice. Fontenot v.

Mesa Petroleum Co., 791 F.2d 1207, 1219 (5th Cir. 1986). However,

McFarland’s argument is based on the same facts and law existing at the time

McFarland filed his petition and reply. Therefore, there has been no

intervening change of controlling law, or newly available evidence, relating to

such an argument. Thus, McFarland relies on an alleged need to correct a clear



1      However, it remains unclear exactly which claims McFarland believes are
affected by Burks’s testimony. McFarland appears to believe that the entire trial, and
the vast majority of all litigation that has arisen therefrom, is centered on Burks’s
testimony. Yet, this Court only mentioned the 2003 affidavits in analyzing the Brady
claim. Therefore, the Director assumes that the Brady claim is the only one at issue
presently.


                                          6
error, or, to prevent manifest injustice. However, altering or amending this

Court’s judgment is the very action that would create an injustice.

      According to McFarland, the Court’s opinion “found that 28 U.S.C. §

2254(d) precluded relitigation, thereby blocking this Court from consideration

of the underlying merits.” ECF 24 at 10. This argument demonstrates a

fundamental misunderstanding of both AEDPA, and this Court’s application

thereof. Further, McFarland states that the Court’s opinion found that the

“State Courts reasonably relied on the 2003 Affidavits in adjudicating the

various claims in the State Habeas Application.” Id. However, nowhere in the

opinion does the Court reach the conclusion that the state court relied on the

affidavits in question. 2

      McFarland states that because he was not given time to specifically

respond to the 2003 affidavits before the state court issued its FFCL, it was

improper for the State court to consider them. Thus, the state court could not

hear and evaluate the evidence in such a manner that allowed it to properly

adjudicate the claims on their merits. As such, according to McFarland, the

state court’s decision was not a true judgment on the merits, and this Court

should conduct a de novo review. This argument is based upon several legal




2      Indeed, this would be a difficult conclusion to reach as there is evidence in the
record that the state court did not use the content of the affidavits in reaching its
decision. See ECF 7-25 at 33–34.


                                           7
and factual fallacies.

      The most glaring reason to deny McFarland’s motion is found within his

original petition. McFarland acknowledges that the affidavits he claims he was

improperly denied the right to be heard on were effectively struck by the state

court before entry of its findings.

      McFarland states in his original petition as follows:

      The trial court deleted two paragraphs from the State’s proposed
      findings and conclusions relating to testimony allegedly provided
      by Craige Burks in 2003 in the form of two affidavits. The
      affidavits, which were not previously disclosed to McFarland or the
      trial court, were submitted along with the State’s proposed
      findings of fact and conclusions of law. Based on the fact that,
      among other things, the affidavits were improperly obtained and
      not credible, McFarland filed a motion on October 29, 2003 asking
      the trial court to strike the affidavits and the related proposed
      findings of fact. The State did not file a response. Although the
      docket does not appear to contain a formal order, the court’s
      determination to strike those findings suggests that the motion
      was granted.

ECF 1 at 38 n.9 (citations omitted).

      There is no evidence that the state court relied on the 2003 affidavits in

reaching its decision. 3 Therefore, their existence can cast no doubt upon the

obvious reading that the Texas State court’s decision was on the merits, and


3      The state trial court struck the language relating to the 2003 affidavits from
the FFCL. ECF 7-25 at 33–34. The TCCA does not reference the 2003 affidavits
anywhere in its November 17, 2004 order, and adopted the trial court’s findings on
all but the IATC claims. ECF 7-8 at 12–13. Further, the TCCA does not reference the
2003 affidavits or adopt the trial court’s FFCL in denying the IATC claims on May
18, 2005. See generally McFarland, 163 F.3d 743.



                                         8
owed deference by this Court under AEDPA.

      Not only did the state court seemingly strike the affidavits, this Court’s

order does not indicate that it based its decision on the specific content of the

2003 affidavits. 4 On the contrary, it was the changing nature of Burks’s story

that the Court commented on in its opinion. When the affidavits were

mentioned, it was done in a manner that their existence was favorable to

McFarland: potential evidence of the State’s influence on Burks’s testimony.

ECF 21 at 16–17. 5

      Next, courts have consistently held that errors in state habeas

proceedings do not provide grounds for relief in a federal habeas action. “[I]t is

axiomatic that infirmities in state habeas proceedings do not constitute ground

for federal habeas relief.” Moore v. Dretke, 369 F.3d 844, 846 (5th Cir. 2004).

      However, the Fifth Circuit has held that where there is “a significant

substantive liberty interest,” that liberty interest “entitles the petitioner to a



4     Inexplicably, McFarland argues that this Court’s opinion “relied substantially
on the 2003 Affidavits.” ECF 24 at 11. This assertion is belied by a full reading of the
opinion, as the 2003 affidavits are referenced only once by this Court in the twenty-
page opinion denying McFarland’s petition. See ECF 21 at 16.

5       McFarland quotes one sentence of the Court’s opinion on the subject, but leaves
out the following, which is necessary to understanding the context of the statement.
“Since then, Craige Burks has sworn affidavits both recanting and reaffirming his
trial testimony. McFarland conjectures that Craige Burks’s volatility means that the
State coerced his trial testimony. There is no evidence of this. This claim lacks merit.”
ECF 21 at 16–17.



                                           9
set of core procedural due process protections: the opportunity to develop and

be heard on his claim that he is ineligible for the death penalty.” Blue v. Thaler,

665 F.3d 647, 656–57 (5th Cir. 2011); Tercero v. Stephens, 738 F.3d 141, 148

(5th Cir. 2013).

      Nonetheless, there is no requirement that a petitioner be given a hearing

at all before a state court can adjudicate a claim in a habeas application on the

merits. Tercero, 738 F.3d at 148.

      Importantly, petitioners are not guaranteed evidentiary hearings
      because “[d]ue process does not require a full trial on the merits”;
      instead, petitioners are guaranteed only the “opportunity to be
      heard.” In other words, the state court’s decision is only deprived
      “of the deference normally due” where the state court has failed “to
      provide [petitioner] with the opportunity to develop his claims.

Id.

      Here, the state court afforded McFarland all the process he was due. As

McFarland attached over 30 pages of exhibits with his original habeas petition,

and over 70 pages of exhibits with his supplemental petition, there is no reason

to believe that the court limited the amount of documentary evidence

McFarland could submit. See ECF 7-14 at 3–39; ECF 7-61 at 2–41; ECF 7-62

at 2–34; ECF 63 at 2. In addition, the state court afforded McFarland a live

evidentiary hearing, rather than limiting the development of the record to

documents submitted to the court. See ECF 1 at 38. As a “paper hearing” itself

is perfectly acceptable, McFarland has no cause to complain that in addition to



                                        10
receiving a live hearing, the State included additional documentary evidence

with its proposed findings. The lack of an oral hearing in state court thus does

not defeat the presumption of deference. See Valdez v. Cockrell, 274 F.3d 941,

950–51 (5th Cir. 2001), cert. denied, 537 U.S. 883 (2002) (holding that “a full

and fair hearing is not a precondition to according § 2254(e)(1)’s presumption

of correctness to state habeas court findings of fact nor to applying § 2254(d)’s

standards of review”).

      Further, he was not prevented from submitting additional affidavits to

the habeas court himself. McFarland had already received more process than

he was specifically entitled to. The state court had no obligation to provide him

with any further opportunity to be heard. However, the TCCA did just that.

After the trial court’s FFCL were submitted to the TCCA, both McFarland and

the State were asked to submit additional briefing on McFarland’s IATC

claims. McFarland took full advantage of this opportunity, filing close to 70

additional pages of briefing. ECF 7 at 5– 40; ECF 7-1 at 2–36.

      Next, all the factual and legal complaints McFarland makes about the

content, and manner of creation, of the affidavits were before the state court

when the findings were issued. The state court was aware of when the State

submitted the affidavits, when the affidavits were procured, and that Burks

went to the district attorney’s office with law enforcement to execute the

affidavits. While all the circumstances surrounding the affidavits may be


                                       11
considered “suspect” by some, they do not change the fact that Burks’s

testimony had changed multiple times. ECF 24 at 8. A hearing on the subject

could never alter that simple fact. 6

      Finally, this new argument asks this Court to go far beyond any

established federal law and create an entirely new way for petitioners to

attempt to skirt the deference owed to state court decisions. Consequently,

McFarland’s claim amounts to a request for a new rule and is barred by the

rules against retroactivity. See Teague v. Lane, 489 U.S. 288, 311 (1989).

                                 CONCLUSION

      For the above reasons, the Director respectfully requests that this Court

deny McFarland’s motion to alter or amend judgment.

                                        Respectfully submitted,

                                        KEN PAXTON
                                        Attorney General of Texas

                                        JEFFREY C. MATEER
                                        First Assistant Attorney General




6      To the extent that McFarland’s motion to alter or amend is intended as a
motion for discovery or hearing, McFarland cannot meet the standard required before
he is able to conduct discovery in this case. Any additional evidence would be barred
under Cullen v. Pinholster, as McFarland’s claims were decided on the merits in State
court. 563 U.S. 170 (2011). Even if this Court were to agree with McFarland’s
assertion and re-open the case, McFarland would still be unable to conduct additional
discovery, as any failure to develop the record was due to McFarland’s lack of
diligence. The Director reserves the right to brief the issue further should it become
necessary.


                                         12
                ADRIENNE McFARLAND
                Deputy Attorney General
                for Criminal Justice

                EDWARD L. MARSHALL
                Chief, Criminal Appeals Division

                s/ Rachel L. Patton
                RACHEL L. PATTON*
*Lead Counsel   Assistant Attorney General
                State Bar No. 24039030
                Southern ID No. 3120286

                P. O. Box 12548, Capitol Station
                Austin, Texas 78711
                (512) 936-1400
                Facsimile No. (512) 936-1280

                ATTORNEYS FOR RESPONDENT




                 13
                         CERTIFICATE OF SERVICE

      I do hereby certify that on May 21, 2019, I electronically filed the forgoing

pleading with the Clerk of the Court for the United States District Court,

Southern District of Texas, using the electronic case-filing system of the Court.

The electronic case-filing system sent a “Notice of Electronic Filing” to the

following counsel of record, who consented in writing to accept the Notice as

service of this document by electronic means:

Jared Tyler
Tyler Law Firm, PLLC
P.O. Box 230804
Houston, Texas 77223
(832)606-2302
jptyler@tylerlawfirm.org




                                      s/ Rachel L. Patton
                                      RACHEL L. PATTON
                                      Assistant Attorney General




                                        14
